DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending
Claims 11-20 are currently withdrawn from consideration
Claims 1, 2, 6 and 10 are currently amended
Claims 1-10 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 06/18/2020 and 09/02/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-10 in the reply filed on 02/21/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 14-15 states “to prevent fluid flow through the fluid passage” and instead should state “to prevent the .  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Missing period at the end.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Line 6 states “and prevent fluid flow” and instead should state “and prevent the fluid flow” for further clarity.  Also, line 8 states “and allow fluid flow” and instead should state “and allow the fluid flow” for further clarity.  Appropriate corrections are required.
Claim 4 is objected to because of the following informalities:  Line 4 states “to prevent fluid flow” and instead should state “to prevent the fluid flow” for further clarity.  Also, line 6 states “and allows fluid flow” and instead should state “and allows the fluid flow” for further clarity.  Appropriate corrections are required.
Claim 6 is objected to because of the following informalities:  Line 2 states “mechanism comprises” and instead should state “mechanism comprises:” for further clarity.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Line 5 states “and prevent fluid flow” and instead should state “and prevent the fluid flow” for further clarity.  Also, lines 7-8 states “and allow fluid flow” and instead should state “and allow the fluid flow” for further clarity.  Appropriate corrections are required.
Claim 9 is objected to because of the following informalities:  Line 4 states “to prevent fluid flow” and instead should state “to prevent the fluid flow” for further clarity.  Also, line 6 states “and allows fluid flow” and instead should state “and allows the
Claim 10 is objected to because of the following informalities:  Lines 5-6 states “between the first position the second position; and” and instead should state “between the first position and the second position; and” for further clarity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “a seal member configured to” on line 14 of claim 1, “the handle slot configured to” on lines 2-3 of claim 3, “the handle slot is configured to” on line 4 of claim 3, “the handle slot is configured to” on line 7 of claim 3, “the pinion configured to” on line 2 of claim 7, “pinion is configured to” on line 4 of claim 7, and “the pinion is configured to” on line 6 of claim 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a plunger connected to the base comprising a first plunger portion and a second plunger portion,” on lines 4-5.  It is unclear whether the plunger comprises the first plunger portion and the second plunger portion, or the base?  Claims 3-5 are also rejected since these claims depend on claim 2.
Claim 3 recites the limitation "wherein in first handle position” on line 4.  It is unclear whether Applicant is referring to the same first handle position as recited on line 3 of claim 3, or a different first handle position.  Claims 4-5 are also rejected since these claims depend on claim 3.
Claim 7 recites the limitation "wherein in first handle position pinion is configured to” on line 4.  It is unclear whether Applicant is referring to the same first handle position, and the same pinion as recited on lines 2 and 3 of claim 7, or a different first Claims 8-9 are also rejected since these claims depend on claim 7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,163,596 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Independent claim 1 of the current application (16/955,174) teaches a filtration system comprising a housing with a fuel inlet and a fuel outlet, a thermal recirculation valve, wherein the thermal recirculation valve further comprises a thermal recirculation valve inlet, a thermal recirculation valve outlet, a fluid passage, a passage blocking mechanism, and wherein the passage blocking mechanism further comprises a seal member.
Independent claim 1 of U.S. Patent No. 9,163,596 B2 discloses a thermal recirculation valve mounted on a fuel filtration module having a fuel inlet and a fuel outlet, the thermal recirculation valve comprising a thermal recirculation valve inlet, a 
Additionally, independent claim 9 of U.S. Patent No. 9,163,596 B2 discloses a fuel filtration module having a fuel inlet, a fuel outlet, a thermal recirculation valve, wherein the thermal recirculation valve comprises a thermal recirculation valve inlet, a thermal recirculation valve outlet, a fuel return passage, a flow control valve (passage blocking mechanism) and a sealing end.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al. (U.S. 2014/0000727 A1) (hereinafter “Fisher”).

Regarding Claim 1:
Fisher teaches a filtration system (see FIG. 3, a system 10 further including a fuel filtration module 22) (see paragraphs 1, 6, 8, and 15), comprising:
a housing with a fuel inlet and a fuel outlet (see FIG. 3, a housing assembly 24 further including a fuel inlet 12 and a fuel outlet 13) (see paragraphs 16-17);
the fuel outlet 13 is fluidly connected to a high-pressure pump or other downstream component that receives fuel from the module 22.”);
a fuel tank in fluid communication with the fuel inlet (see paragraph 16 – “The fuel inlet 12 is fluidly connected to a fuel tank or other fuel supply, and the fuel outlet 13 is fluidly connected to a high-pressure pump or other downstream component that receives fuel from the module 22.”); and
a thermal recirculation valve (see FIG. 3, a thermal recirculation valve (TRV) 20) (see paragraphs 15 and 18), the thermal recirculation valve comprising:
a thermal recirculation valve inlet and a thermal recirculation valve outlet, wherein the thermal recirculation valve inlet receives heated fuel and the thermal recirculation valve outlet is in fluid communication with the fuel tank (see FIG. 3, a valve housing 26 further including a TRV inlet 30 and a TRV outlet 32) (see paragraph 18 – “The housing 26 includes a TRV inlet 30 formed in the valve housing that in use receives heated fuel from an engine such as the fuel injectors.  A TRV outlet 32 is also formed in the valve housing 26 and is fluidly connected to the thermal recirculation valve inlet 30 via a first fluid passage 34 and that in use is fluidly connected to a fuel tank or other fuel supply to be able to return fuel to the fuel tank.”);
a fluid passage between the thermal recirculation valve inlet and the thermal recirculation valve outlet (see FIG. 3, a first fluid passage 34) (see FIGS. 3 and 5, a fuel return passage 40) (see paragraph 18 – “The housing 26 includes A TRV outlet 32 is also formed in the valve housing 26 and is fluidly connected to the thermal recirculation valve inlet 30 via a first fluid passage 34 and that in use is fluidly connected to a fuel tank or other fuel supply to be able to return fuel to the fuel tank.”) (see paragraph 19 – “A fuel return passage 40 is formed in the valve housing 26 and includes a fuel return passage inlet 42 and a fuel return passage outlet 44.”); and
a passage blocking mechanism having a first position and a second position (see FIG. 3, a flow control valve 50 including a first position and a second position) (see paragraphs 23-25) (see paragraph 26 – “In operation, the flow control valve 50 has a first position (not shown) where the sealing end 52 is engaged with the valve seat 46 to control the flow of fuel from the first fluid passage 34 into the fuel return passage 40 and a second position (shown in FIGS. 2-6) where the sealing end 52 is not engaged with the valve seat to permit unrestricted flow of fuel through the fuel return passage inlet 42 from the first fluid passage 34 into the fuel return passage 40 and to the fuel return passage outlet 44.”), the passage blocking mechanism structured to prevent fluid flow through the fluid passage when in the first position and structured to allow fluid flow through the fluid passage when in the second position (see paragraph 26 – “In operation, the flow control valve 50 has a first position (not shown) where the sealing end 52 is engaged with the valve seat 46 to control the flow of fuel from the first fluid passage 34 into the fuel return passage 40 and a second position (shown in FIGS. 2-6) where the sealing end 52 is not engaged with the a seal 56 is provided that seals between the flow control valve 50 and the valve housing 26 to prevent fuel in the fuel return passage 40…the seal is an elastomeric O-ring seal, disposed on the flow control valve between the sealing end 52 and the thermal wax element 54…the seal 56 is designed to prevent substantially all fuel from flowing past the seal 56 and directly contacting the thermal wax element 54.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (U.S. 2014/0000727 A1) (hereinafter “Fisher”).

Regarding Claim 2:
Fisher teaches the filtration system of claim 1, wherein the passage blocking mechanism further comprises:
an end disposed on an inlet side of the fluid passage (see FIG. 3, a sealing end 52 and a fuel return passage inlet 42) (see paragraph 19);
a plunger connected to the base comprising a first plunger portion and a second plunger portion (piston not shown) (see paragraph 28 – “The flow control valve 50 position is controlled by the thermal wax element 54.  The thermal wax element 54 includes a piston that is designed to stroke via force emitted during the expansion of volume…and can be designed to move the piston at predetermined temperature values…”) (see paragraph 29 – “The piston is attached to the sealing end 52 of the fuel control valve 50 that is designed to seat with the valve seat 46…”), the second plunger portion extending through the fluid passage to an outlet side of the fluid passage (see paragraph 28 – “The flow control valve 50 position is controlled by the thermal wax element 54.  The thermal wax element 54 includes a piston that is designed to stroke via force emitted during the expansion of volume…and can be designed to move the piston at predetermined temperature values…”) (see paragraph 29 – “The piston is attached to the sealing end 52 of the fuel control valve 50 that is designed to seat with the valve seat 46…”); and
the seal member disposed on the first plunger portion (see FIG. 3, a sealing end 52 and a thermal wax element 54) (see FIG. 3, a seal 56) (see paragraph 23) (see paragraph 25 – “Also, a seal 56 is provided that seals between the flow control valve 50 and the valve housing 26 to prevent fuel in the fuel return passage 40…the seal is an elastomeric O-ring seal, disposed on the flow control valve between the sealing end 52 and the thermal wax element 54…the seal 56 is designed to prevent substantially all fuel from flowing past the seal 56 and directly contacting the thermal wax element 54.”).
Although Fisher teaches an end, one may interpret that an end is not a base; however, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtration system of Fisher to substitute the end with a base, disposed on an inlet side of the fluid passage, to further allow the plunger (piston) to efficiently move from a first position to a second position (see paragraph 28 – “The flow control valve 50 position is controlled by the thermal wax element 54.  The thermal wax element 54 includes a piston that is designed to stroke via force emitted during the expansion of volume…and can be designed to move the piston at predetermined temperature values…”) (see paragraph 29 – “The piston is attached to the sealing end 52 of the fuel control valve 50 that is designed to seat with the valve seat 46…”).


Fisher teaches the filtration system of claim 2, wherein the passage blocking mechanism further comprises a handle comprising a handle slot disposed within, the handle slot configured to receive the second plunger portion, the handle comprising a first handle position and a second handle position, wherein in the first handle position the handle slot is configured to engage the second plunger portion and cause the passage blocking mechanism to transition to the first position and prevent fluid flow through the fluid passage (piston not shown) (see paragraph 28 – “The flow control valve 50 position is controlled by the thermal wax element 54.  The thermal wax element 54 includes a piston that is designed to stroke via force emitted during the expansion of volume…and can be designed to move the piston at predetermined temperature values…”) (see paragraph 29 – “The piston is attached to the sealing end 52 of the fuel control valve 50 that is designed to seat with the valve seat 46…”), and wherein in the second handle position the handle slot is configured to release the second plunger portion and cause the passage blocking mechanism to transition to the second position and allow fluid flow through the fluid passage (see paragraph 26 – “In operation, the flow control valve 50 has a first position (not shown) where the sealing end 52 is engaged with the valve seat 46 to control the flow of fuel from the first fluid passage 34 into the fuel return passage 40 and a second position (shown in FIGS. 2-6) where the sealing end 52 is not engaged with the valve seat to permit unrestricted flow of fuel through the fuel return passage inlet 42 from the first fluid passage 34 into the fuel return passage 40 and to the fuel return passage outlet 44.”).


Fisher teaches the filtration system of claim 3, wherein the seal member comprises a first seal position when the passage blocking mechanism is in the first position and a second seal position when the passage blocking mechanism is in the second position (see FIG. 3, a sealing end 52 and a thermal wax element 54) (see FIG. 3, a seal 56) (see paragraph 23) (see paragraph 25 – “Also, a seal 56 is provided that seals between the flow control valve 50 and the valve housing 26 to prevent fuel in the fuel return passage 40…the seal is an elastomeric O-ring seal, disposed on the flow control valve between the sealing end 52 and the thermal wax element 54…the seal 56 is designed to prevent substantially all fuel from flowing past the seal 56 and directly contacting the thermal wax element 54.”), wherein in the first seal position the seal member covers the fluid passage to prevent fluid flow through the fluid passage and in the second seal position the seal member is disposed away from the fluid passage toward the thermal recirculation valve inlet and allows fluid flow through the fluid passage (see paragraph 26 – “In operation, the flow control valve 50 has a first position (not shown) where the sealing end 52 is engaged with the valve seat 46 to control the flow of fuel from the first fluid passage 34 into the fuel return passage 40 and a second position (shown in FIGS. 2-6) where the sealing end 52 is not engaged with the valve seat to permit unrestricted flow of fuel through the fuel return passage inlet 42 from the first fluid passage 34 into the fuel return passage 40 and to the fuel return passage outlet 44.”).



Fisher teaches the filtration system of claim 3, wherein the handle further comprises an actuating member, the actuating member rotatable to transition the handle from the first handle position to the second handle position (piston not shown) (see paragraph 28 – “The flow control valve 50 position is controlled by the thermal wax element 54.  The thermal wax element 54 includes a piston that is designed to stroke via force emitted during the expansion of volume…and can be designed to move the piston at predetermined temperature values…”) (see paragraph 29 – “The piston is attached to the sealing end 52 of the fuel control valve 50 that is designed to seat with the valve seat 46…”).

Regarding Claim 6:
Fisher teaches the filtration system of claim 1, wherein the passage blocking mechanism comprises
a plunger comprising a first plunger end and a second plunger end, the plunger disposed on an outlet side of the fluid passage (piston not shown) (see paragraph 28 – “The flow control valve 50 position is controlled by the thermal wax element 54.  The thermal wax element 54 includes a piston that is designed to stroke via force emitted during the expansion of volume…and can be designed to move the piston at predetermined temperature values…”) (see paragraph 29 – “The piston is attached to the sealing end 52 of the fuel control valve 50 that is designed to seat with the valve seat 46…”);
a piston that is designed to stroke via force emitted during the expansion of volume…and can be designed to move the piston at predetermined temperature values…”) (see paragraph 29 – “The piston is attached to the sealing end 52 of the fuel control valve 50 that is designed to seat with the valve seat 46…”); and
the seal member disposed on the second plunger end (see FIG. 3, a sealing end 52 and a thermal wax element 54) (see FIG. 3, a seal 56) (see paragraph 23) (see paragraph 25 – “Also, a seal 56 is provided that seals between the flow control valve 50 and the valve housing 26 to prevent fuel in the fuel return passage 40…the seal is an elastomeric O-ring seal, disposed on the flow control valve between the sealing end 52 and the thermal wax element 54…the seal 56 is designed to prevent substantially all fuel from flowing past the seal 56 and directly contacting the thermal wax element 54.”).
	Fisher does not explicitly teach a rib portion disposed between the first plunger end and the second plunger end; however, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtration system of Fisher to include a rib portion, positioned between the first plunger end and the second plunger end as claimed, to properly allow the plunger/piston to efficiently move from a first position to a second position (see paragraph 28 – “The flow control valve 50 position is controlled by the thermal wax element 54.  The thermal wax element 54 includes a piston that is designed to stroke and can be designed to move the piston at predetermined temperature values…”).

Regarding Claim 7:
Fisher teaches the filtration system of claim 6, wherein the passage blocking mechanism further comprises a handle comprising a pinion disposed within, the pinion configured to engage the rib portion, the handle comprising a first handle position and a second handle position, wherein in the first handle position the pinion is configured to engage the rib portion and cause the passage blocking mechanism to transition to the first position and prevent fluid flow through the fluid passage (piston not shown) (see paragraph 28 – “The flow control valve 50 position is controlled by the thermal wax element 54.  The thermal wax element 54 includes a piston that is designed to stroke via force emitted during the expansion of volume…and can be designed to move the piston at predetermined temperature values…”) (see paragraph 29 – “The piston is attached to the sealing end 52 of the fuel control valve 50 that is designed to seat with the valve seat 46…”), and wherein in the second handle position the pinion is configured to release the rib portion and cause the passage blocking mechanism to transition to the second position and allow fluid flow through the fluid passage (see paragraph 26 – “In operation, the flow control valve 50 has a first position (not shown) where the sealing end 52 is engaged with the valve seat 46 to control the flow of fuel from the first fluid passage 34 into the fuel return passage 40 and a second position (shown in FIGS. 2-6) where the sealing end 52 is not engaged with the valve seat to permit unrestricted flow of fuel through the fuel return passage inlet 42 from the 

Regarding Claim 8:
Fisher teaches the filtration system of claim 7, wherein the handle further comprises an actuating member, the actuating member rotatable to transition the handle from the first handle position to the second handle position, wherein rotation of the actuating member causes vertical motion of the plunger (piston not shown) (see paragraph 28 – “The flow control valve 50 position is controlled by the thermal wax element 54.  The thermal wax element 54 includes a piston that is designed to stroke via force emitted during the expansion of volume…and can be designed to move the piston at predetermined temperature values…”) (see paragraph 29 – “The piston is attached to the sealing end 52 of the fuel control valve 50 that is designed to seat with the valve seat 46…”).

Regarding Claim 9:
Fisher teaches the filtration system of claim 7, wherein the seal member comprises a first seal position when the passage blocking mechanism is in the first position and a second seal position when the passage blocking mechanism is in the second position (see FIG. 3, a sealing end 52 and a thermal wax element 54) (see FIG. 3, a seal 56) (see paragraph 23) (see paragraph 25 – “Also, a seal 56 is provided that seals between the flow control valve 50 and the valve housing 26 to prevent fuel in the fuel return passage 40…the seal is an elastomeric O-ring seal, disposed on the flow control valve between the sealing end 52 and the thermal wax element 54…the seal 56 is designed to prevent substantially all fuel from flowing past the seal 56 and directly contacting the thermal wax element 54.”), wherein in the first seal position the seal member covers the fluid passage to prevent fluid flow through the fluid passage and in the second seal position the seal member is disposed away from the fluid passage toward the thermal recirculation valve inlet and allows fluid flow through the fluid passage (see paragraph 26 – “In operation, the flow control valve 50 has a first position (not shown) where the sealing end 52 is engaged with the valve seat 46 to control the flow of fuel from the first fluid passage 34 into the fuel return passage 40 and a second position (shown in FIGS. 2-6) where the sealing end 52 is not engaged with the valve seat to permit unrestricted flow of fuel through the fuel return passage inlet 42 from the first fluid passage 34 into the fuel return passage 40 and to the fuel return passage outlet 44.”).

Regarding Claim 10:
Fisher teaches the filtration system of claim 1, wherein the passage blocking mechanism further comprises:
a plunger connected to the thermal recirculation valve outlet and the plunger aligned with the fluid passage (piston not shown) (see paragraph 28 – “The flow control valve 50 position is controlled by the thermal wax element 54.  The thermal wax element 54 includes a piston that is designed to stroke via force emitted during the expansion of volume…and can be designed to move the piston at predetermined temperature values…”) (see paragraph 29 – “The piston is attached to the sealing end 52 of the fuel control valve 50 that is designed to seat with the valve seat 46…”), the plunger comprising a first plunger end and a second plunger end, the plunger movable to transition the passage blocking mechanism between the first position the second position (piston not shown) (see paragraph 28 – “The flow control valve 50 position is controlled by the thermal wax element 54.  The thermal wax element 54 includes a piston that is designed to stroke via force emitted during the expansion of volume…and can be designed to move the piston at predetermined temperature values…”) (see paragraph 29 – “The piston is attached to the sealing end 52 of the fuel control valve 50 that is designed to seat with the valve seat 46…”); and
the seal member disposed on the second plunger end, the seal member being aligned with the fluid passage (see FIG. 3, a sealing end 52 and a thermal wax element 54) (see FIG. 3, a seal 56) (see paragraph 23) (see paragraph 25 – “Also, a seal 56 is provided that seals between the flow control valve 50 and the valve housing 26 to prevent fuel in the fuel return passage 40…the seal is an elastomeric O-ring seal, disposed on the flow control valve between the sealing end 52 and the thermal wax element 54…the seal 56 is designed to prevent substantially all fuel from flowing past the seal 56 and directly contacting the thermal wax element 54.”).
	Fisher does not explicitly teach wherein the seal member having a diameter at least equal to a diameter of the fluid passage; however, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the seal member to have a diameter at least equal to a diameter of the fluid passage in order to properly and effectively seal the fluid passage in order to prevent any fluid flow through the fluid passage when in the first position (see paragraph a seal 56 is provided that seals between the flow control valve 50 and the valve housing 26 to prevent fuel in the fuel return passage 40…the seal is an elastomeric O-ring seal, disposed on the flow control valve between the sealing end 52 and the thermal wax element 54…the seal 56 is designed to prevent substantially all fuel from flowing past the seal 56 and directly contacting the thermal wax element 54.”).


Other Reference Considered
Atwood (U.S. 6,007,711) teaches a diverter assembly for a fuel filter including a check valve to prevent any air from entering.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773